Citation Nr: 0707845	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-01 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1972 to May 1974, 
July 1974 to July 1976, and from November 1976 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the benefit 
currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a total disability rating for compensation 
based on unemployability of the individual (TDIU), which 
requires the presence of an impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

A TDIU is an award of increased compensation.  As with other 
claims for increases, a medical examination is required in 
conjunction with the claim.  See Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995).  The veteran underwent VA examinations 
in August 2003 and April 2004 to determine the nature and 
severity of his service-connected orthopedic disabilities.  
However, outpatient clinical records dated since 2004 
indicate that the severity of the veteran's disabilities may 
have increased since then.  See, e.g., August 2005 progress 
note, indicating no relief with epidural steroid injections; 
see also, September 2005 progress note, noting no relief with 
TENS unit.  An updated VA examination is necessary.

The current combined disability evaluation for the veteran's 
service-connected disabilities is 50 percent.  This does not 
meet the threshold schedular requirements outlined in 38 
C.F.R. § 4.16(a).  However, VA is still required to consider 
the applicability of the subjective criteria of 38 C.F.R. 
§ 4.16(b).  See Fisher v. Principi, 4 Vet. App. 57 (1993); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Specifically, 
section 4.16(b) states that the RO should submit to the 
Director of Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the schedular requirements.  

No opinion has been sought regarding the effect of the 
veteran's service-connected disabilities on his ability to 
maintain gainful employment, although a non-service-connected 
permanent and total evaluation for pension was granted on the 
basis of the back disability in October 2002, prior to the 
grant of service connection.  Without such opinion, any 
previous discussion of whether the claim should be submitted 
for extraschedular consideration is moot.  An opinion must be 
sought now.  Once that opinion is of record, a determination 
must be made as to whether referral to the Director of 
Compensation and Pension Service is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected hip and lumbosacral 
spine disabilities.  All testing deemed 
necessary should be conducted and the 
results reported in detail.  Based on a 
review of the claims file, the examiner is 
asked to render an opinion as to whether 
the veteran's hip and lumbar spine 
disabilities alone are of sufficient 
severity to produce unemployability.  The 
examiner is reminded that consideration 
may not be given to the veteran's age or 
to the impairment caused by non-service-
connected disabilities, such as his 
cervical spine disability.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the veteran's currently 
assigned combined 50 percent rating 
remains in effect, the AOJ should 
determine whether the file need be 
referred to the Director of Compensation 
and Pension Service, for extraschedular 
consideration.  If the ultimate 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


